Citation Nr: 1736271	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for eczematous dermatitis.

2. Entitlement to service connection for lumbar spondylosis.

3. Entitlement to service connection for atrial flutter, status post catheter ablation.

4. Entitlement to service connection for obstructive sleep apnea.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).

6. Entitlement to a schedular rating in excess of 20 percent for service-connected type II diabetes mellitus.

7. Entitlement to a total disability based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to April 1970, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board initially notes that throughout the appeal period, the Veteran has been diagnosed with various acquired psychiatric disabilities, to include PTSD, anxiety disorder, and depressive disorder.  The Veteran's representative, however, argues that the proper diagnosis of the Veteran's psychiatric symptoms is PTSD and has requested the Board to "grant service connection for PTSD, with the understanding that this diagnosis encompasses all his psychiatric symptoms."  As the Board agrees with this analysis, the Board finds that the claim is properly phrased as entitlement to service connection for PTSD.  Cf./ Clemons v. Shinseki, 23 Vet. App. 1 (2009).

For clarification purposes, the Board recognizes that the Veteran filed service connection for a skin disorder in 1977.  Subsequently, the RO characterized the Veteran's claim as one for a psychophysiological skin condition and denied the claim on the merits.  See Rating Decision dated November 1977.  Upon review of the record, the Board finds that the 1977 claim is a separate and distinct claim from the current acquired psychiatric claim on appeal, as the Veteran's initial claim was primarily based on physical manifestations (i.e. skin rashes), rather than the current psychological manifestations he presently endorses.  Additionally, the current claim involves a diagnosis of PTSD not previously considered.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a diagnosis of PTSD, which was not considered at the time of prior decision, states a new claim for the purposes of jurisdiction).  As such, the Board finds that new and material evidence is not required to reopen a claim for a psychiatric condition and the Board will address the claim on the merits.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2017 correspondence, the Veteran, through his attorney, indicated that he wished to withdraw his appeal related to his claims for service connection for eczematous dermatitis, lumbar spondylosis, refractive error, atrial flutter, and obstructive sleep apnea and his claim for entitlement to an increased rating for type II diabetes.

2. The evidence is at least in equipoise as to whether the Veteran manifests PTSD as a result of his documented in-service stressors.  


CONCLUSIONS OF LAW

1. The criteria for withdraw of the Veteran's service connection claim for eczematous dermatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdraw of the Veteran's service connection claim for lumbar spondylosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdraw of the Veteran's service connection claim for refractive error have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4. The criteria for withdraw of the Veteran's service connection claim for atrial flutter, status post catheter ablation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5. The criteria for withdraw of the Veteran's service connection claim for obstructive sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).

7. The criteria for withdraw of the Veteran's claim of entitlement to a rating in excess of 20 percent for service-connected type II diabetes mellitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Claims

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  In a letter dated May 2017, the Veteran's attorney expressed the Veteran's decision to withdraw his claims of entitlement to service connection for eczematous dermatitis, lumbar spondylosis, refractive error, atrial flutter, and obstructive sleep apnea, and entitlement to an increased rating for type II diabetes.  See Letter dated May 1, 2017.  Accordingly, the Board finds that the Veteran's withdrawal of these claims was well-informed; thus, the Board no longer has jurisdiction to review these issues and the appeal, as it pertains to these issues, is dismissed.  38 U.S.C.A. § 7105(b)(2).


Service Connection

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  Given the favorable nature of the Board's decision, a discussion of VA's compliance with the notice and assistance requirements is unnecessary.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any of the Board's prior remand instructions, has essentially been rendered moot by the Board's full grant of the benefits sought on appeal.

The Veteran contends that his acquired psychiatric disabilities are related to his period of service.  He alleges that while stationed in a Vietnam combat zone, his convoy was attacked by the enemy, resulting in the deaths of several of his peers.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

For an in-service stressor not related to participation in combat, independent corroboration by outside evidence is required beyond the veteran's lay testimony alone.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)). 

Credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding that corroboration does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process."); see also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) (finding that while the veteran's unit records did not specifically show that he was present during the alleged rocket attacks, "the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to the attacks.").  As such, the record need only imply the Veteran's participation.  See id. 

Moreover, the evidentiary burden of establishing a stressor is reduced when it is related to a fear of hostile military or terrorist activity.  In this situation, if a stressor is related to the Veteran's fear of history military or terrorist activity, a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the stressor, in the absence of clear and convincing evidence to the contrary, his lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3). 

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  Examples of such events include mortar fires and small arms fires.  Id.  However, because, as discussed below, the record reflects that the Veteran engaged in combat with the enemy during his active service, the combat presumption based on fear of hostile military activity need not be addressed.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in February 2016, after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

Having considered the merits of the case, and weighing all of the evidence as it pertains to the very essential element of a confirmed clinical diagnosis of PTSD, the evidence is in equipoise as to whether the Veteran has a diagnosis of PTSD based on his stressors.  Accordingly, giving him the benefit of the doubt, service connection for PTSD is granted.

Military personnel records establish that the Veteran served in Vietnam from April 1969 to April 1970.  Although his DD-214 reflects that his military occupational specialty was cargo handler, his duties at that time also included security guard, and forklift operator.  

The Veteran served in the 184th Ordinance Battalion from April 1969 to May 1969; the 854th Transportation Company from June 1969 to August 1969; and the 264th Transportation Company from August 1969 to April 1970.  A review of the unit records during this time period reflect that the Veteran's units served in combat zones.  The units were periodically exposed to mortar fire, sniper attacks, and convoy ambushes.  The records also document the death of several unit soldiers during transportation of supplies.  While recognizing the fact that the Veteran is not considered a "combat" soldier, the Board finds that the evidence establishes that the Veteran's assigned units were stationed in combat zones and exposed to various combat stressors, to include attacks by the enemy and mortar fire.  Thus, in-service stressors are conceded.  38 U.S.C.A. § 1154(a).

With regard to whether the Veteran has a diagnosis of PTSD related to his reported stressors, the record contains contradictory evidence.  At one point, the Veteran's VA psychiatrist diagnosed the Veteran with PTSD, related to his in-service experiences.  See VA Treatment record dated March 25, 2010. 

The Veteran was afforded a VA examination in April 2012.  At that time, the Veteran recounted an incident in service where some of his peers were killed after an attack from the enemy.  Upon examination of the Veteran, the clinician found that the Veteran did not meet the criteria for PTSD, reasoning that the claimed stressor did not involve intense fear, hopelessness, or horror, nor was there evidence of persistent avoidance of stimuli associated with the trauma.  The examiner did diagnose depressive disorder, but did not provide a nexus opinion.

Most recently, the Veteran was evaluated by a private psychologist.  Upon review of the record, the clinician diagnosed PTSD.  The clinician detailed how the Veteran's symptoms met the DSM criteria, clarifying that the Veteran's reported stressor resulted in intense fear.  The clinician also noted that since that time, the Veteran often avoided conversations or activities that invoke memories related to his traumatic event.  The clinician further opined that PTSD was directly caused by his exposure to combat stressors during service, to include his convoy being attacked by the enemy.  The clinician reasoned that traumatic experiences, such as near death or combat experiences resulted in psychological disorders, specifically PTSD.  

In light of the above, the Board finds that the evidence is in equipoise as to whether the Veteran has a clinical diagnosis of PTSD related to his described in-service exposure.  The Veteran's VA psychiatrists have diagnosed PTSD related to his period of service.  Moreover, the Veteran has submitted a competent and credible psychological evaluation, which details the Veteran's PTSD diagnosis and adequately supports the positive nexus opinion with details from the Veteran's personnel file applied to sound medical principles.  Accordingly, entitlement to service connection for PTSD is granted.

As it pertains to the issue of service connection for an acquired psychiatric disorder other than PTSD, as discussed in the INTRODUCTION, the Board has determined based on the own opinion provided by the Veteran that PTSD is the diagnosis appropriate for all of his psychiatric symptoms for the purposes of this decision.  Therefore, the Board determines that the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD would be rendered moot as the record only establishes a diagnosis of PTSD accounting for all psychiatric symptoms.

Given that the evidence is in relative equipoise, the benefit of the all reasonably doubt is resolved in favor of the Veteran.  38 U.S.C. 5107(b).  Accordingly, entitlement to service connection for PTSD is granted.  38 U.S.C.A. § 5107(b).


ORDER

The issue of entitlement to service connection for eczematous dermatitis is dismissed.

The issue of entitlement to service connection for lumbar spondylosis is dismissed.

The issue of entitlement to service connection for refractive error is dismissed.

The issue of entitlement to service connection for atrial flutter, status post catheter ablation is dismissed.

The issue of entitlement to service connection for obstructive sleep apnea is dismissed.

The claim of entitlement to service connection for PTSD is granted.

The issue of entitlement to an increased rating for type II diabetes mellitus is dismissed.


REMAND

As for the remaining issue on appeal, entitlement to TDIU, the RO denied the Veteran's claim, reasoning that his 60 percent combined disability evaluation did not meet the schedular requirements.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Given the above outcome for his claim for service-connection for PTSD, readjudication of the claim for TDIU is warranted once a rating is assigned for the Veteran's now service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. After assignment of a rating for PTSD, and any other development warranted, readjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted, then issue a Supplemental Statement of the Case and afford the Veteran and his attorney a reasonable period in which to respond before returning the claims file to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


